Citation Nr: 0105844	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  96-23 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for 
fibrositis/fibromyalgia.

2.  Entitlement to service connection for bilateral foot 
disability secondary to service-connected bilateral leg 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from August 1975 to December 
1977.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a March 1996 rating 
decision by the New Orleans, Louisiana, Regional Office (RO).  
A "Travel Board" hearing was held in December 1997 before a 
member of the Board, who subsequently was on extended medical 
leave and later retired.  In response to a June 1998 letter 
from the Board's administrative staff advising appellant of 
said Board member's inability to decide the appeal due to 
illness and of appellant's right to another Board hearing, 
appellant requested another Board hearing.  In September 
1998, the Board remanded the case to the RO for additional 
evidentiary development.  In April 2000, the Board remanded 
the case to the RO to schedule a "Travel Board" hearing as 
requested by appellant (See also his March 2000 response to a 
hearing clarification letter).  Although the RO scheduled 
such hearing for November 2000 and so informed appellant by a 
September 2000 letter, appellant failed to report for it.  


REMAND

With respect to the appellate issues, additional evidentiary 
development should be accomplished prior to final appellate 
determination, for the following reasons.

Appellant contends, in essence, that his 
fibrositis/fibromyalgia had its onset in service.  He alleges 
that the documented in-service anterior compartment syndrome 
of the legs, for which service-connection is in effect, 
involved pain and associated symptoms and that various foot 
symptoms were present during service; and that said in-
service conditions may be manifestations of, or related to, 
fibrositis/fibromyalgia.  He argues that a fibromyalgia VA 
specialist should review his case.  

The Board, in its September 1998 remand, directed the RO to 
arrange a VA examination by an orthopedic specialist to 
determine the etiology of any fibrositis and bilateral foot 
disorder.  The remand specifically noted that a service 
medical record indicated that appellant had bilateral equinus 
deformity due to a short gastrocnemius muscle.  Additionally, 
the examiner was to "present all findings, and the reasons 
and bases therefor, in a clear, comprehensive,...manner....  The 
claims folder is to be made available to the examiner for 
review...."  However, although a January 1999 VA examination 
was conducted, the examination appears rather cursory and 
inadequate, particularly since (1) it is unclear whether the 
examiner was an orthopedist, (2) it is unclear whether the 
examiner actually reviewed the entire claims folder, 
particularly since he only referred to certain records the 
veteran brought to the examination and the medical history 
part of that examination report was brief and appears to have 
been derived, at least in part, from what appellant told the 
examiner, (3) the examiner did not specifically refer to, or 
explain the significance, if any, of the in-service finding 
of bilateral equinus deformity due to a short gastrocnemius 
muscle, and (4) although the diagnoses included fibromyalgia, 
etiology unknown; plantar fasciitis secondary to 
fibromyalgia; mild degenerative joint disease of the knees; 
and calcaneal spurs of the feet, the examiner did not render 
an opinion as to the etiology of any bilateral foot disorder 
as requested in the remand.  It should be pointed out that 
the foot is a relatively compact structure and that 
appellant's claim for service connection for a "bilateral 
foot disability" arguably encompasses that calcaneal 
condition as well as any other foot disorder appellant may 
have.  The examiner also did not explain the rationale for 
his opinion as to the etiology of the fibromyalgia and 
plantar fasciitis in a "clear, comprehensive,...manner...." as 
required by the remand instructions.  

A January 1999 document indicates that the RO considered that 
January 1999 VA examination insufficient because the examiner 
failed to adequately answer the remand questions.  
Consequently, in a February 1999 addendum to that examination 
report, the same examiner diagnosed fibromyalgia, etiology 
unknown, and plantar fasciitis secondary to fibromyalgia; and 
opined that it was "[u]nlikely that fibrosis was due to or 
aggr[a]vated by military service" and that plantar fasciitis 
was "unlikely due to knee disorder or due to military 
service."  Again, the examiner did not explain the rationale 
for his opinion as to the etiology of the fibromyalgia and 
plantar fasciitis in a "clear, comprehensive,...manner...."  It 
is also somewhat unclear what "knee disorder" that opinion 
was referring to.  That opinion failed to specifically 
address whether the plantar fasciitis and other foot 
conditions were secondary, or otherwise related, to the 
service-connected bilateral leg disabilities (namely, 
residuals of a closed fasciotomy due to right leg anterior 
compartment syndrome; and anterior compartment syndrome of 
the left leg).  Parenthetically, in Williams v. Gober, 10 
Vet. App. 447, 448 (1997), the United States Court of Appeals 
for Veterans Claims (formerly known as the United States 
Court of Veterans Appeals) (Court) cited to a definition of 
"anterior tibial compartment syndrome" in Dorland's 
Illustrated Medical Dictionary, 1624 (28th ed. 1988) as 
"rapid swelling, increased tension, pain, and ischemia 
necrosis of the muscles of the anterior tibial compartment of 
the leg; the skin becomes glossy, erythematous, and edematous 
as the necrosis occurs.  The cause is unknown, but usually 
there is a history of excessive exertion."  In other words, 
it does not appear by definition that anterior compartment 
syndrome necessarily involves the knee itself.  In fact, 
appellant's service medical records indicate that his 
complaints included pain and muscle weakness involving the 
shins (anterior aspects of the legs).  Therefore, it appears 
that that VA examiner failed to adequately address the remand 
questions presented.  

Additionally, appellant's service medical records currently 
associated with the claims folder do not include the 
operative report and associated records pertaining to a 
closed fasciotomy for anterior compartment syndrome of the 
right leg performed in February 1977.  It is unclear whether 
the RO has attempted to obtain such records.  Such records 
may be material in determining whether 
fibrositis/fibromyalgia may have been misdiagnosed as 
anterior compartment syndrome, as appellant has apparently 
suggested.  

It should be pointed out that under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5103), new duty to assist provisions are in 
effect, that include requiring VA to obtain service medical 
records and provide medical examination and opinion for 
compensation claims when such examination and opinion are 
necessary to make a decision on the claim.  Thus, the case is 
remanded to the RO for additional medical development, as 
previously ordered by the Board in its September 1998 remand 
and in view of the changes in law since that last remand 
concerning the duty to assist.  See also Stegall v. West, 11 
Vet. App. 268 (1998).  Additionally, appellant's request for 
review of his case by a fibromyalgia VA specialist (such as a 
rheumatologist) appears reasonable, particularly in light of 
the confusing nature of appellant's medical history and the 
multisymptom nature of that disease (as indicated by an 
article submitted by appellant dealing with the varied 
symptomatology of fibromyalgia-type diseases).  Additionally, 
an examination by a rheumatologist would be logical, since 
the supplementary information contained in the adoption of 
VA's final rule on rating fibromyalgia refers to fibromyalgia 
as a "nonarticular" rheumatic disease.  See 64 Fed. Reg. 
32,410-411 (1999) (codified at 38 C.F.R. Part 4).  

Accordingly, the case is REMANDED for the following:

1.  The RO should request the service 
department and the National Personnel 
Records Center (NPRC) (or any other 
appropriate organization), to search for 
any additional service medical records 
(including, but not limited to, the 
operative report and associated records 
pertaining to a closed fasciotomy for 
anterior compartment syndrome of the 
right leg performed in February 1977); 
and any such records should be associated 
with the claims folder.  In the event 
that records are unavailable, this should 
be noted in writing in the claims folder.  
The RO should request appellant to 
provide any relevant service medical 
records, not presently associated with 
the claims folder, that he may have in 
his possession.  

2.  The RO should request appellant to 
provide any relevant clinical records, 
not presently associated with the claims 
folder, in his possession, as well as the 
complete names and addresses of any 
physicians or medical facilities which 
have provided relevant treatment.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folders, should be obtained from 
the specified health care providers.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folder.

3.  The RO should obtain additional, 
relevant VA clinical records, if any, and 
associate them with the claims folder. 

4.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
Veterans Claims Assistance Act of 2000, 
supra; and 38 C.F.R. § 3.159 (2000).

5.  With respect to the issues of 
entitlement to service connection for 
fibrositis/fibromyalgia and a bilateral 
foot disability secondary to service-
connected bilateral leg disabilities, the 
RO should arrange appropriate VA 
examinations.  All indicated tests and 
studies should be accomplished.  The 
examiners should review the entire claims 
folder and render opinion, with degree of 
probability expressed, as to the 
following:  (a) Are 
fibrositis/fibromyalgia and any bilateral 
foot disabilities presently manifested, 
and if so, what are their approximate 
date of onset (i.e., are they causally or 
etiologically related to active service); 
(b) are any bilateral foot disabilities 
causally or etiologically related to the 
service-connected residuals of a closed 
fasciotomy due to right leg anterior 
compartment syndrome and anterior 
compartment syndrome of the left leg; and 
(c) did the service-connected residuals 
of a closed fasciotomy due to right leg 
anterior compartment syndrome and 
anterior compartment syndrome of the left 
leg aggravate such non-service-connected 
bilateral foot disabilities?

The term "aggravate" used herein refers 
to post-service aggravation of a non-
service-connected condition by a service-
connected condition, to wit:  an increase 
in severity of a non-service-connected 
disability (any additional impairment of 
earning capacity) attributable to and 
caused by an already service-connected 
condition.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  

The examiners should comment on the 
significance, if any, of the in-service 
finding of bilateral equinus deformity 
due to a short gastrocnemius muscle.  All 
foot disorders that may be manifested 
should be specifically identified and an 
opinion as to the etiology of each such 
foot disorder should be rendered 
(including, but not limited to, any 
calcaneal spurring of the feet and 
plantar fasciitis).  

The examiners should adequately summarize 
the relevant medical history and clinical 
findings, and provide detailed reasons 
for the medical conclusions reached.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the reports.  

6.  The RO should review any additional 
evidence and readjudicate the issues of 
service connection for 
fibrositis/fibromyalgia and a bilateral 
foot disability under appropriate 
statutory and regulatory provisions.

To the extent the benefits sought are not granted, the 
appellant and his representative should be furnished with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action is required of the appellant until he 
is notified.  No opinion as to the ultimate outcome in this 
case is intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

								(SEE NEXT PAGE)



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



